Order entered April 17, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01548-CR

                                ROBERT THOMAS THORN, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1122695-W

                                            ORDER
        We GRANT appellant’s April 5, 2013 motion to extend the time to file appellant’s brief.

Appellant’s brief received by the Clerk of the Court on April 15, 2013 is DEEMED timely filed

as of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE